In granting the application for leave to file a late notice of claim pursuant to section 50-e of the General Municipal Law, the court acted upon what it believed to be sufficient grounds for the exercise of its discretion. Unfortunately, sympathetic consideration notwithstanding, the statute reposes no discretion in the court where the application is made more than one year after the happening of the event upon which the claim is based (Matter of Martin v. School Board of Long Beach, 301 N. Y. 233; Matter of Karabinakis v. City of New Torh, 1 A D 2d 941). Moreover, the failure to serve a timely notice of claim was not due to infancy hut rather to the alleged inability of the claimant’s attorney to ascertain the ownership of the property. The failure to comply with the statutory requirement, therefore, was not due to any disability which would permit the granting of relief under subdivision 5 of section 50-e of the General Municipal Law. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. Concur — Peck, P. J., Breitel, Botein, Rabin and Valente, JJ. [208 Misc. 822.]